Citation Nr: 1753338	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-30 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to April 30, 2012 for the grant of service connection for diabetes mellitus, type II with bilateral lower peripheral neuropathy associated with herbicide exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2012 rating decision by the Buffalo, New York Department of Veteran's Affairs (VA) Regional Office (RO) that granted the Veteran service connection for diabetes mellitus, type II with bilateral lower peripheral neuropathy associated with herbicide exposure and established an effective date of April 30, 2012. 


FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to service connection for diabetes mellitus, type II on April 30, 2012.

2.  There is no evidence of a formal claim, informal claim, or a written intent to file a claim for diabetes mellitus, type II prior to April 30, 2012. 


CONCLUSION OF LAW

The criteria for effective date earlier than April 30, 2012 for the grant of service connection of diabetes mellitus, type II with bilateral lower peripheral neuropathy associated with herbicide exposure, have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.109, 3.114, 3.155, 3.307, 3.309, 3.400, 3.816 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

Neither the Veteran nor his representative have identified any failure on the part of VA to notify the Veteran of the requirements to establish earlier effective dates for the issues on appeal.  VA's duty to notify has been met.  

The VA's duty to assist has been met.  The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained. 38 U.S.C.A.§ 5103A; 38 C.F.R. § 3.159.  A VA examination was conducted in August 2012; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes. 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Effective Date Decision

The Veteran appeals from the September 2012 rating decision that established April 30, 2012 as the effective date for the grant of service connection for diabetes mellitus, type II with bilateral lower peripheral neuropathy associated with herbicide exposure.

Unless Chapter 38 of the United States Code specifically provides otherwise, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2017).

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from active service.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2017).

However, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989)(Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999)(Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002)(Nehmer III). 

A Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  Diabetes mellitus was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e)(2017), which was made effective by VA as of July 9, 2001.  The legislation was then made retroactive by the United States Court of Appeals for the Federal Circuit back to May 8, 2001.  Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; if there was a claim for benefits pending before VA on May 3, 1989; or if a claim was received by VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(2).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. 3.114 and 3.400. 38 C.F.R. § 3.816(c)(4).

The Veteran filed a formal claim of entitlement to service connection for diabetes mellitus that was received by the RO on April 30, 2012.  In a September 2012 rating decision, the RO granted service connection for diabetes mellitus, type II with bilateral lower peripheral neuropathy associated with herbicide exposure, effective the date of the Veteran's formal claim April 30,2012.

The Veteran does not contend that he filed a formal claim for diabetes mellitus, type II with bilateral lower peripheral neuropathy associated with herbicide exposure prior to April 30, 2012.  Instead, he contends that he is entitled to an earlier effective date based on either when he first had indicia of diabetes or when he was first diagnosed with diabetes. 

The record shows that the Veteran is correct in his contention that he had indicia of diabetes and was diagnosed with diabetes prior to the date of his claim.  During his August 2012 VA examination, the physician stated that the Veteran's Agent Orange exam in October 2008 noted that the Veteran had +1 glucose in his urine with foot numbness.  Also, in September 2009, the Veteran was noted as having +3 glucose in his urine and blood.  The Veteran was diagnosed with diabetes on March 15, 2011. 

However, the regulation for effective date states that the effective date of the claim will be the date of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2017).  Being that the Veteran filed his claim for diabetes mellitus in April 2012, almost four years after potential entitlement for service connection for the disability arose, the appropriate effective date is the date of the claim, April 30, 2012.  

While the VA has established an exception for effective dates for presumptive service connection due to herbicide exposure, this rule does not apply to the Veteran's claim.  The Board concedes that the Veteran is a Nehmer class member.  He is a Vietnam Veteran that was diagnosed with diabetes mellitus due to herbicide exposure, but the Nehmer effective date exceptions do not apply to the Veteran's claim because the claim for diabetes mellitus was not pending between September 25, 1985 and May 3, 1989; nor did the Veteran have a pending claim for diabetes mellitus before the board by May 8, 2001.  As mentioned above, the Veteran did not note symptoms of diabetes until October 2008; and he wasn't diagnosed until March 2011.  Also, he didn't file his claim until April 2012.  Since the Veteran's claim was not pending until almost 10 years after the end date for the liberalizing law, the Nehmer effective date exception does not apply to the Veteran's claim. 

Based on the foregoing reasons, the Veterans claim for an earlier effective date is denied. 


ORDER

Entitlement to an effective date prior to April 30, 2012 for the grant of service connection for diabetes mellitus, type II with bilateral lower peripheral neuropathy associated with herbicide exposure is denied. 




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


